Case 2:18-cv-01435-PA-KS Document 100 Filed 08/21/20 Page 1 of 44 Page ID #:1294


  1 DAVIS WRIGHT TREMAINE LLP
    KELLI L. SAGER (State Bar No. 120162)
  2  kellisager@dwt.com
    ERIC M. STAHL (State Bar No. 292637)
  3  ericstahl@dwt.com
    SARAH BURNS (State Bar No. 324466)
  4 sarahburns@dwt.com
    865 South Figueroa Street, 24th Floor
  5 Los Angeles, CA 90017-2566
    Telephone: (213) 633-6800
  6 Fax: (213) 633-6899
  7 Attorneys for Defendant
  8 MACMILLAN       PUBLISHING GROUP, LLC
    (incorrectly named as MacMillan Publishers,
  9 Ltd.)
 10
 11                                      UNITED STATES DISTRICT COURT

 12                                  CENTRAL DISTRICT OF CALIFORNIA

 13
 14 DAVID   ZINDEL, as Trustee for the
    David Zindel Trust and the Lizabeth
                                                           Case No. 2:18-cv-01435-PA-KS

 15 Zindel Trust,                         ANSWER OF DEFENDANT
                                          MACMILLAN PUBLISHING
 16                         Plaintiff,    GROUP, LLC TO PLAINTIFF’S
                                          COMPLAINT FOR:
 17           vs.                          [1] COPYRIGHT INFRINGEMENT
                                          (17 U.S.C. §§ 101 ET SEQ.);
 18   FOX SEARCHLIGHT PICTURES, INC., [2] CONTRIBUTORY COPYRIGHT
      a Delaware corporation; TWENTIETH   INFRINGEMENT; and
 19   CENTURY FOX FILM                    [3] VICARIOUS COPYRIGHT
      CORPORATION, a Delaware             INFRINGEMENT
 20   corporation; TSG ENTERTAINMENT
      FINANCE LLC, a Delaware limited     Action Filed: February 21, 2018
 21   liability company; MACMILLAN
      PUBLISHERS, LTD., a subsidiary of a
 22   German limited liability company;
      GUILLERMO DEL TORO, an
 23   individual; DANIEL KRAUS, an
      individual; and DOES 1 through 10,
 24   inclusive,

 25                                      Defendants.

 26
 27            Defendant Macmillan Publishing Group, LLC (“Macmillan”), incorrectly

 28 sued herein as Macmillan Publishers, Ltd., answering for itself and no others, in

                                                       1
      ANSWER TO COMPLAINT
      4817-3501-1015v.5 0086829-000058
Case 2:18-cv-01435-PA-KS Document 100 Filed 08/21/20 Page 2 of 44 Page ID #:1295


  1 response to the Complaint of plaintiff David Zindel (“Plaintiff”), admits, denies,
  2 and alleges as follows:1
  3                                      NATURE OF THE ACTION2
  4            1.        Answering Paragraph 1, Macmillan responds that this paragraph does
  5 not contain any allegations regarding the novel “The Shape of Water” (“Book”),
  6 which was published by Macmillan, and refers instead only to the film “The Shape
  7 of Water” (“Film”), which Plaintiff alleges was created and distributed by co-
  8 defendants Fox Searchlight Pictures, Inc., Twentieth Century Fox Film Corporation,
  9 TSG Entertainment Finance LLC, Guillermo Del Toro and Daniel Kraus
 10 (collectively, “Film Defendants”). To the extent a response from Macmillan is
 11 required, Macmillan responds that the content of Paul Zindel’s 1969 play Let Me
 12 Hear You Whisper (the “Play”) speaks for itself, and is the best evidence of its
 13 content. Macmillan further denies that the Film or the Book is substantially similar
 14 to the Play, and denies that either the Book or the Film copies the story, elements,
 15 characters, and themes of the Play. The Play’s content speaks for itself, and is the
 16 best evidence of its content. To the extent a further response is required to
 17 Plaintiff’s allegations regarding the Play’s content, Macmillan admits that the Play
 18 refers to a “janitorial cleaning woman” who works at a facility that performs animal
 19 experiments, that she attempts to free a dolphin, and that at some point “romantic
 20 vintage music” is played; Macmillan otherwise denies the allegations regarding the
 21 Play’s content, and further denies that these allegations describe protectable
 22
 23
 24
        1
 25     All allegations are denied unless expressly admitted.
        2
 26     Macmillan includes the major headings from the Complaint in this Answer for
    ease of reference only. To the extent any of the headings or sub-headings are
 27 deemed to contain factual allegations, Macmillan incorporates its responses to the
 28 allegations of related paragraphs in the Complaint, and unless expressly admitted,
    denies those factual allegations.
                                              2
      ANSWER TO COMPLAINT
      4817-3501-1015v.5 0086829-000058
Case 2:18-cv-01435-PA-KS Document 100 Filed 08/21/20 Page 3 of 44 Page ID #:1296


  1 expression. Except as set forth above, Macmillan denies each and every allegation
  2 in this paragraph.
  3            2.        Answering Paragraph 2, Macmillan responds that this paragraph does
  4 not contain any allegations regarding the Book, and refers instead only to the Film.
  5 To the extent a response from Macmillan is required, Macmillan denies that either
  6 the Film or the Book incorporates any copyright protectable literary elements from
  7 the Play. Macmillan admits that the Film received multiple award nominations,
  8 including a nomination for “Best Original Screenplay.” Macmillan is without
  9 knowledge or information sufficient to form a belief as to the truth of the remaining
 10 allegations in this paragraph, and on that basis denies each and every remaining
 11 allegation in this paragraph.
 12            3.        Answering Paragraph 3, Macmillan responds that it is without
 13 knowledge or information sufficient to form a belief as to the truth of the allegations
 14 in this paragraph and on that basis denies each and every allegation in this
 15 paragraph.
 16            4.        Answering Paragraph 4, Macmillan responds that this paragraph does
 17 not contain any allegations specific to the Book, and contains allegations directed
 18 solely to Defendants other than Macmillan. To the extent a response from
 19 Macmillan is required, Macmillan denies that the Play is “highly original” or
 20 “beloved”; denies that there are “glaring similarities” between the Play and the
 21 Film; denies that the Film or Book incorporate any copyright protectable literary
 22 elements from the Play; denies that either the Film or Book infringe the Play,
 23 knowingly or otherwise; and denies that the Film would not have “connected so
 24 profoundly with audiences and critics” absent the Play. Macmillan is without
 25 knowledge or information sufficient to form a belief as to the truth of the remaining
 26 allegations in this paragraph, and on that basis denies each and every remaining
 27 allegation in this paragraph.
 28

                                                    3
      ANSWER TO COMPLAINT
      4817-3501-1015v.5 0086829-000058
Case 2:18-cv-01435-PA-KS Document 100 Filed 08/21/20 Page 4 of 44 Page ID #:1297


  1            5.        Answering Paragraph 5, Macmillan responds that this paragraph
  2 does not contain any allegations specific to the Book, and contains allegations
  3 directed solely to Defendants other than Macmillan. Macmillan further responds
  4 that this paragraph consists of argument and legal conclusions for which no
  5 response is required. To the extent a response from Macmillan is required,
  6 Macmillan denies that either the Book or Film is derivative of the Play; denies that
  7 the Book or Film “exploit[ed]” Mr. Zindel or the Play; and denies that any of the
  8 Defendants were required to obtain a license from or credit Mr. Zindel for the Book
  9 or Film. To the extent this paragraph alleges any further facts, Macmillan denies
 10 each and every remaining allegation in this paragraph.
 11                                      JURISDICTION AND VENUE
 12            6.        Answering Paragraph 6, Macmillan admits that this is a civil action in
 13 which Plaintiff purports to allege claims under the United States Copyright Act, 17
 14 U.S.C. § 101 et seq. (the “Copyright Act”) and 28 U.S.C. § 2201 (the “Declaratory
 15 Judgment Act”). Macmillan denies that Plaintiff is entitled in any relief under
 16 either statute.
 17            7.        Answering Paragraph 7, Macmillan admits that the Complaint purports
 18 to assert claims under the Copyright Act and the Declaratory Judgment Act, which
 19 are within the subject matter jurisdiction of this Court. Macmillan denies that
 20 Plaintiff is entitled to any relief under either statute.
 21            8.        Answering Paragraph 8, Macmillan admits that it does business in
 22 California and in this District. Paragraph 8 contains argument and/or legal
 23 conclusions to which no response is required. To the extent a response is required,
 24 Macmillan does not contest this Court’s jurisdiction.
 25            9.        Answering Paragraph 9, Macmillan responds that the allegations
 26 contain argument and/or legal conclusions to which no response is required, and
 27 allegations directed solely to Defendants other than Macmillan. To the extent a
 28 response is required, Macmillan does not contest venue.

                                                     4
      ANSWER TO COMPLAINT
      4817-3501-1015v.5 0086829-000058
Case 2:18-cv-01435-PA-KS Document 100 Filed 08/21/20 Page 5 of 44 Page ID #:1298


  1                                             PARTIES
  2            10.       Answering Paragraph 10, Macmillan responds that it is without
  3 knowledge or information sufficient to form a belief as to the truth of the allegations
  4 contained in this paragraph, and on that basis denies each and every allegation in
  5 this paragraph.
  6            11.       Answering Paragraph 11, Macmillan responds that it is without
  7 knowledge or information sufficient to form a belief as to the truth of the allegations
  8 contained in this paragraph, and on that basis denies each and every allegation in
  9 this paragraph.
 10            12.       Answering Paragraph 12, Macmillan responds that it is without
 11 knowledge or information sufficient to form a belief as to the truth of the allegations
 12 contained in this paragraph, and on that basis denies each and every allegation in
 13 this paragraph.
 14            13.       Answering Paragraph 13, Macmillan responds that it is without
 15 knowledge or information sufficient to form a belief as to the truth of the allegations
 16 contained in this paragraph, and on that basis denies each and every allegation in
 17 this paragraph.
 18            14.       Answering Paragraph 14, Macmillan admits that it is a privately held
 19 publishing company and that its ultimate corporate parent entity is Georg von
 20 Holtzbrinck GmbH & Co. KG. Macmillan further admits that its principal place of
 21 business is New York, NY, and that it does business in California and in this
 22 District. Except as set forth above, Macmillan denies each and every allegation in
 23 this paragraph.
 24            15.       Answering Paragraph 15, Macmillan responds that it is without
 25 knowledge or information sufficient to form a belief as to the truth of the allegations
 26 contained in this paragraph, and on that basis denies each and every allegation in
 27 this paragraph.
 28

                                                    5
      ANSWER TO COMPLAINT
      4817-3501-1015v.5 0086829-000058
Case 2:18-cv-01435-PA-KS Document 100 Filed 08/21/20 Page 6 of 44 Page ID #:1299


  1            16.       Answering Paragraph 16, Macmillan responds that it is without
  2 knowledge or information sufficient to form a belief as to the truth of the allegations
  3 contained in this paragraph, and on that basis denies each and every allegation in
  4 this paragraph.
  5            17.       Answering Paragraph 17, Macmillan responds that it is without
  6 knowledge or information sufficient to form a belief as to the truth of the allegations
  7 contained in this paragraph, and on that basis denies each and every allegation in
  8 this paragraph.
  9            18.       Answering Paragraph 18, Macmillan responds that this paragraph
 10 consists of argument and legal conclusion for which no response is required. To the
 11 extent this paragraph is found to allege any facts, Macmillan denies that it was the
 12 agent, partner, servant, employee or employer of each or any of the other
 13 Defendants, and denies that any other Defendant was the agent, partner, servant,
 14 employee or employer of Macmillan. Macmillan further denies that it was acting in
 15 the scope of employment by the other defendants. Macmillan further denies that it
 16 is jointly and severally liable for any damages in this case, and that Plaintiff has
 17 suffered compensable damage of any kind, in any amount. To the extent this
 18 paragraph alleges any other or further facts, Macmillan denies each and every
 19 remaining allegation in this paragraph.
 20                       FACTS COMMON TO ALL CLAIMS FOR RELIEF
 21            19.       Answering Paragraph 19, Macmillan responds that it is without
 22 knowledge or information sufficient to form a belief as to the truth of the allegations
 23 contained in this paragraph, and on that basis denies each and every allegation in
 24 this paragraph.
 25            20.       Answering Paragraph 20, Macmillan responds that it is without
 26 knowledge or information sufficient to form a belief as to the truth of the allegations
 27 contained in this paragraph, and on that basis denies each and every allegation in
 28 this paragraph.

                                                    6
      ANSWER TO COMPLAINT
      4817-3501-1015v.5 0086829-000058
Case 2:18-cv-01435-PA-KS Document 100 Filed 08/21/20 Page 7 of 44 Page ID #:1300


  1            21.       Answering Paragraph 21, Macmillan responds that it is without
  2 knowledge or information sufficient to form a belief as to the truth of the allegations
  3 contained in this paragraph, and on that basis denies each and every allegation in
  4 this paragraph.
  5            22.       Answering Paragraph 22, Macmillan responds that the Play’s content
  6 speaks for itself, and is the best evidence of its content. To the extent a further
  7 response is required to Plaintiff’s allegations in this paragraph, Macmillan admits
  8 that the Play depicts a janitorial cleaning woman, Helen, who works the night shift
  9 at a facility that performs animal experiments, and that the facility has a dolphin
 10 that Helen attempts to free. Macmillan otherwise denies the allegations regarding
 11 the Play’s content, and denies that these allegations describe protectable expression.
 12 Except as set forth above, Macmillan denies each and every allegation in this
 13 paragraph.
 14            23.       Answering Paragraph 23, Macmillan responds that it is without
 15 knowledge or information sufficient to form a belief as to the truth of the allegations
 16 contained in this paragraph, and on that basis denies each and every allegation in
 17 this paragraph.
 18            24.       Answering Paragraph 24, Macmillan responds that it is without
 19 knowledge or information sufficient to form a belief as to the truth of the allegations
 20 contained in this paragraph, and on that basis denies each and every allegation in
 21 this paragraph.
 22            25.       Answering Paragraph 25, Macmillan responds that it is without
 23 knowledge or information sufficient to form a belief as to the truth of the allegations
 24 contained in this paragraph, and on that basis denies each and every allegation in
 25 this paragraph.
 26            26.       Answering Paragraph 26, Macmillan responds that it is without
 27 knowledge or information sufficient to form a belief as to the truth of the allegations
 28

                                                    7
      ANSWER TO COMPLAINT
      4817-3501-1015v.5 0086829-000058
Case 2:18-cv-01435-PA-KS Document 100 Filed 08/21/20 Page 8 of 44 Page ID #:1301


  1 contained in this paragraph, and on that basis denies each and every allegation in
  2 this paragraph.
  3            27.       Answering Paragraph 27, Macmillan responds that this paragraph
  4 consists of argument and legal conclusions for which no response is required. To
  5 the extent a response from Macmillan is required, Macmillan responds that it is
  6 without knowledge or information sufficient to form a belief as to the truth of any
  7 factual allegation contained in this paragraph, and on that basis denies each and
  8 every allegation in this paragraph.
  9            28.       Answering Paragraph 28, Macmillan admits that the Complaint
 10 contains a document attached as Exhibit A that purports to be a copyright
 11 registration for the 1969 version of the Play. Macmillan is without knowledge or
 12 information sufficient to form a belief as to the authenticity of Exhibit A, the
 13 accuracy of the statements contained in it, or the truth of any allegations concerning
 14 Plaintiff’s ownership of the copyright in the Play. Macmillan is without knowledge
 15 or information sufficient to form a belief as to the truth of the remaining allegations
 16 contained in this paragraph, and on that basis denies each and every such allegation
 17 in this paragraph.
 18            29.       Answering Paragraph 29, Macmillan admits that the Complaint
 19 contains documents attached as Exhibit B and Exhibit C that purport to be renewal
 20 registrations for versions of the Play. Macmillan is without knowledge or
 21 information sufficient to form a belief as to the authenticity of Exhibits B and C, the
 22 accuracy of the statements contained in them, or the truth of any allegations
 23 concerning the copyright in the Play. Macmillan denies that it is accurate to
 24 describe the 1973 version of the Play, which is 34 pages long, as the “unabridged”
 25 version, since it was published after the original 7-page version, and therefore
 26 would be more accurately described as an “expanded” version. Macmillan is
 27 without knowledge or information sufficient to form a belief as to the truth of the
 28

                                                   8
      ANSWER TO COMPLAINT
      4817-3501-1015v.5 0086829-000058
Case 2:18-cv-01435-PA-KS Document 100 Filed 08/21/20 Page 9 of 44 Page ID #:1302


  1 remaining allegations contained in this paragraph, and on that basis denies each and
  2 every such allegation in this paragraph.
  3            30.       Answering Paragraph 30, Macmillan is without knowledge or
  4 information sufficient to form a belief as to the truth of the allegations in this
  5 paragraph and on that basis denies each and every allegation in this paragraph.
  6            31.       Answering Paragraph 31, Macmillan responds that this paragraph does
  7 not contain any allegations regarding the Book, and refers instead only to the Film.
  8 To the extent a response from Macmillan is required, Macmillan denies that either
  9 the Film or the Book tells a story that is “substantially similar,” let alone identical,
 10 to that of the Play. The Film’s content speaks for itself, and is the best evidence of
 11 its content. To the extent a further response is required to Plaintiff’s allegations
 12 regarding the Film’s content, Macmillan admits that the Film’s main character,
 13 Elisa, works at a government laboratory that, among other things, conducts marine
 14 experiments for sinister military purposes in the 1960s during the height of the Cold
 15 War, and that Elisa discovers an aquatic creature in a glass tank, that she
 16 communicates with the creature by teaching him sign-language, and that she begins
 17 a relationship with the creature (which, unlike any depiction in the Play, is a
 18 romantic and sexual relationship). Macmillan further admits that Elisa hatches a
 19 plan to sneak the creature out of the lab in a laundry cart and release him.
 20 Macmillan otherwise denies the allegations regarding the Film’s content, including,
 21 specifically and without limitation, the allegation that it copies any protectable
 22 expression from the Play. Except as set forth above, Macmillan denies each and
 23 every allegation in this paragraph.
 24            32.       Answering Paragraph 32, Macmillan responds that this paragraph does
 25 not contain any allegations regarding the Book, and contains allegations directed
 26 solely to Defendants other than Macmillan. To the extent a response from
 27 Macmillan is required, Macmillan denies that there are “glaring similarities”
 28 between the Play and the Book or Film, denies that the Film or Book is derivative

                                                   9
      ANSWER TO COMPLAINT
      4817-3501-1015v.5 0086829-000058
Case 2:18-cv-01435-PA-KS Document 100 Filed 08/21/20 Page 10 of 44 Page ID #:1303


   1 of the Play, and denies that any of the Defendants were required to obtain a license
   2 from or credit Mr. Zindel for the Book or Film. Macmillan admits that the Film is
   3 credited as written by Defendant Del Toro and Vanessa Taylor, based on a story by
   4 Del Toro. The remainder of this paragraph consists of argument and legal
   5 conclusions for which no response is required. To the extent this paragraph alleges
   6 any other or further facts, Macmillan denies each and every remaining allegation in
   7 this paragraph.
   8            33.       Answering Paragraph 33, Macmillan responds that this paragraph does
   9 not contain any allegations regarding the Book, and refers instead only to the Film.
  10 Macmillan further responds that this paragraph consists of argument and legal
  11 conclusion for which no response is required. To the extent a response from
  12 Macmillan is required, Macmillan denies that either the Film or the Book infringed
  13 the Play’s copyright, constituted a derivative work of the Play, or copied or
  14 incorporated any aspect of the Play. Macmillan denies each and every other or
  15 further allegation in this paragraph to the extent it is directed to Macmillan.
  16 Macmillan is without knowledge or information sufficient to form a belief as to the
  17 truth of each and every other or further allegation contained in this paragraph to the
  18 extent it is directed to Defendants other than Macmillan, and on that basis denies
  19 each and every such allegation.
  20            34.       Answering Paragraph 34, Macmillan responds that it is without
  21 knowledge or information sufficient to form a belief as to the truth of the allegations
  22 contained in this paragraph, and on that basis denies each and every allegation in
  23 this paragraph.
  24            35.       Answering Paragraph 35, Macmillan responds that it is without
  25 knowledge or information sufficient to form a belief as to the truth of the allegations
  26 contained in this paragraph, and on that basis denies each and every allegation in
  27 this paragraph.
  28

                                                    10
       ANSWER TO COMPLAINT
       4817-3501-1015v.5 0086829-000058
Case 2:18-cv-01435-PA-KS Document 100 Filed 08/21/20 Page 11 of 44 Page ID #:1304


   1            36.       Answering Paragraph 36, Macmillan responds that it is without
   2 knowledge or information sufficient to form a belief as to the truth of the allegations
   3 contained in this paragraph, and on that basis denies each and every allegation in
   4 this paragraph
   5            37.       Answering Paragraph 37, Macmillan responds that that it is without
   6 knowledge or information sufficient to form a belief as to the truth of the allegations
   7 contained in this paragraph, and on that basis denies each and every allegation in
   8 this paragraph.
   9            38.       Answering Paragraph 38, Macmillan responds that it is without
  10 knowledge or information sufficient to form a belief as to the truth of the allegations
  11 contained in this paragraph, and on that basis denies each and every allegation in
  12 this paragraph.
  13            39.       Answering Paragraph 39, Macmillan responds that it is without
  14 knowledge or information sufficient to form a belief as to the truth of the allegations
  15 contained in this paragraph, and on that basis denies each and every allegation in
  16 this paragraph.
  17            40.       Answering Paragraph 40, Macmillan responds that this paragraph does
  18 not contain any allegations regarding the Book, and refers instead only to the Film.
  19 Macmillan further responds that this paragraph consists of argument and legal
  20 conclusion for which no response is required. To the extent a response from
  21 Macmillan is required, Macmillan denies that the Book and Film include any story,
  22 characters, themes or other elements of the Play, and denies that it violated
  23 Plaintiff’s copyrights or other rights. Macmillan further denies that it or its officers,
  24 agents, employees, licensees, assigns or persons acting in concert with them
  25 included protectable elements of the Play in the Book or Film, intentionally or
  26 otherwise. Except as otherwise addressed, Macmillan is without knowledge or
  27 information sufficient to form a belief as to the truth of the remaining allegations in
  28 this paragraph and on that basis denies each and every allegation in this paragraph.

                                                    11
       ANSWER TO COMPLAINT
       4817-3501-1015v.5 0086829-000058
Case 2:18-cv-01435-PA-KS Document 100 Filed 08/21/20 Page 12 of 44 Page ID #:1305


   1            41.       Answering Paragraph 41, Macmillan admits that it published the Book
   2 on or about March 6, 2018, under its imprint Feiwel & Friends. Macmillan further
   3 admits that the Book was written by Del Toro and Kraus. Macmillan denies that the
   4 Book contains material that is substantially similar to protectable elements of the
   5 Play, is derivative of the Play, or violates Plaintiff’s copyrights or other rights in the
   6 Play. Macmillan further responds that the Book differs in numerous respects from
   7 the Film. Except as expressly admitted or denied, Macmillan denies the remaining
   8 allegations in this paragraph.
   9            42.       Answering Paragraph 42, Macmillan responds that this paragraph does
  10 not contain any allegations specific to the Book. Macmillan further responds that
  11 this paragraph consists of argument and legal conclusion for which no response is
  12 required. To the extent a response is required, Macmillan denies that either the
  13 Film or Book contains material that is substantially similar to protectable elements
  14 of the Play, and denies that the Film or Book were influenced by or used any of
  15 Zindel’s literary work. Macmillan further denies that it or anyone acting on its
  16 behalf included protectable elements of the Play’s story, characters, themes or other
  17 original elements in the Book, intentionally or otherwise. Macmillan denies all
  18 other or further allegations in this paragraph.
  19            43.       Answering Paragraph 43, Macmillan responds that this paragraph does
  20 not contain any allegations regarding the Book. Macmillan denies that the Film or
  21 Book contain material that is similar to protectable elements of the Play, and further
  22 denies that a list of random alleged similarities scattered throughout the works, even
  23 if accurate, can demonstrate substantial similarity. Macmillan further responds that
  24 the content of each of the Play, the Book and the Film speaks for itself, and is the
  25 best evidence of each work’s content. Macmillan denies all other or further
  26 allegations in this paragraph, and incorporates the response in this paragraph into its
  27 response below to each of the similarities alleged by Plaintiff in the subparagraphs
  28 to Paragraph 43, and also responds to each subparagraph individually as follows:

                                                    12
       ANSWER TO COMPLAINT
       4817-3501-1015v.5 0086829-000058
Case 2:18-cv-01435-PA-KS Document 100 Filed 08/21/20 Page 13 of 44 Page ID #:1306


   1            A. Macmillan denies that the Play takes place during the 1960s; the Play does
   2                 not identify a timeframe when it is taking place, and lacks any detail that
   3                 would tie it to a specific time. Macmillan admits that the Film takes place
   4                 during the 1960s and the Book takes place in part during the 1960s (and at
   5                 other times). Macmillan admits that the Book and Film contain Cold War
   6                 themes. Macmillan denies that the decade in which the Play takes place is
   7                 protectable by copyright. Except as set forth above, Macmillan denies
   8                 each and every allegation in this subparagraph.
   9            B. Macmillan denies that the Play is of the same genre as the Book and Film.
  10                 Macmillan admits that the Book and Film contain fantasy and science
  11                 fiction themes. Macmillan denies that the Play has significant fantasy and
  12                 science fiction themes; to the extent the Play has any fantasy or science
  13                 fiction elements at all, Macmillan denies that these elements are depicted
  14                 in a manner that is similar to these elements in the Book and Film.
  15                 Macmillan admits that at a high level of abstraction, the Play, Book and
  16                 Film each contain emotional human drama. Macmillan denies that the
  17                 human drama depicted in the Play is similar to the human drama depicted
  18                 in the Book or the Film. Macmillan denies that the similarities alleged in
  19                 this subparagraph are protectable by copyright. Except as set forth above,
  20                 Macmillan denies each and every allegation in this subparagraph.
  21            C. Macmillan denies that the mood of the Book and the Film is similar to the
  22                 mood of the Play. Macmillan denies that the Play has a dreamlike or
  23                 surreal quality. Macmillan admits that the Film and Book each have
  24                 sequences inside the main character’s mind juxtaposed against real-world
  25                 suspense, but denies that any similar sequences arise in or are depicted
  26                 similarly in the Play. Macmillan denies that the similarities alleged in this
  27                 subparagraph are protectable by copyright. Except as set forth above,
  28                 Macmillan denies each and every allegation in this subparagraph.

                                                    13
       ANSWER TO COMPLAINT
       4817-3501-1015v.5 0086829-000058
Case 2:18-cv-01435-PA-KS Document 100 Filed 08/21/20 Page 14 of 44 Page ID #:1307


   1            D. Macmillan denies that the themes of the Book and the Film are similar to
   2                 those of the Play. Macmillan admits that the Play could be understood as
   3                 involving a general theme of mankind’s cruelty toward other living
   4                 creatures. Macmillan denies that the Book and Film express that theme in
   5                 any manner similar to its depiction in the Play. Macmillan further denies
   6                 that the Play has as a theme that love and empathy can lead to magical
   7                 discoveries. Macmillan further responds that the Book/Film each also
   8                 contain additional themes not found in the Play. Macmillan further denies
   9                 that the themes of the Play alleged in this subparagraph are protectable by
  10                 copyright. Except as set forth above, Macmillan denies each and every
  11                 allegation in this subparagraph.
  12            E. Macmillan denies that the Book and Film are set in similar locales as the
  13                 Play. Macmillan admits that both the Play and the Film take place in “a
  14                 metropolitan East Coast city,” but denies that the City is the same; the
  15                 Play is set in New York City, and the Film takes place in Baltimore (as
  16                 does part of the Book, which also is set in numerous other locations).
  17                 Macmillan admits that the Play, Film and Book contain scenes located
  18                 near a body of water that flows into the ocean, but denies that this kind of
  19                 alleged similarity is protectable by copyright and denies that this setting is
  20                 depicted in the Play in the same manner as in the Film and the Book.
  21                 Except as set forth above, Macmillan denies each and every allegation in
  22                 this subparagraph.
  23            F. Macmillan denies that settings of the Book and Film are similar to the
  24                 setting of the Play. Macmillan denies that the Play takes place in a
  25                 “secret” laboratory facility. Macmillan admits that the Book and Film
  26                 depict laboratories (among many other settings), but Macmillan denies
  27                 that these laboratories are depicted in a manner that is similar to the
  28                 facility in the Play. Macmillan denies that the similarities alleged in this

                                                     14
       ANSWER TO COMPLAINT
       4817-3501-1015v.5 0086829-000058
Case 2:18-cv-01435-PA-KS Document 100 Filed 08/21/20 Page 15 of 44 Page ID #:1308


   1                 subparagraph are protectable by copyright. Except as set forth above,
   2                 Macmillan denies each and every allegation in this subparagraph.
   3            G. Macmillan denies the main character in the Book and Film is similar to
   4                 the main character in the Play. Macmillan admits that the Play, like the
   5                 Film and Book, includes as a character an unmarried cleaning woman, but
   6                 denies these characters are depicted in a similar manner. Macmillan
   7                 denies that the similarities alleged in this subparagraph are protectable by
   8                 copyright. Macmillan admits that the lead character in the Film and Book
   9                 lives alone in an apartment. Macmillan denies that the Play contains
  10                 information about where the lead character lives. Macmillan further
  11                 denies that any of the characters in the Play are described in detail
  12                 sufficient to be protected by copyright. Except as set forth above,
  13                 Macmillan denies each and every allegation in this subparagraph.
  14            H. Macmillan denies the main character in the Book and Film is similar to
  15                 the main character in the Play. Macmillan admits that the lead character
  16                 in the Play, and the lead character in the Film and Book, both work as a
  17                 janitor at a facility. Macmillan denies that the depictions are similar, and
  18                 denies that this kind of alleged similarity is the type protectable by
  19                 copyright. Macmillan further denies that any of the characters in the Play
  20                 are described in detail sufficient to be protected by copyright. Except as
  21                 set forth above, Macmillan denies each and every allegation in this
  22                 subparagraph.
  23            I. Macmillan denies that the setting in the Book and Film is similar to the
  24                 setting of the Play. Macmillan admits that scenes in the Play take place at
  25                 night. Macmillan admits that the Film and Book contain some scenes that
  26                 take place at night, but denies those scenes are similar to any scene in the
  27                 Play, and further responds that the Film and Book contain many scenes
  28                 that do not take place in the laboratory, or at night. Macmillan denies that

                                                     15
       ANSWER TO COMPLAINT
       4817-3501-1015v.5 0086829-000058
Case 2:18-cv-01435-PA-KS Document 100 Filed 08/21/20 Page 16 of 44 Page ID #:1309


   1                 the similarities alleged in this subparagraph are protectable by copyright.
   2                 Except as set forth above, Macmillan denies each and every allegation in
   3                 this subparagraph.
   4            J. Macmillan denies that the characters in the Book and Film are similar to
   5                 the characters of the Play. Macmillan admits the works contain the
   6                 characters alleged in the subparagraph. Macmillan denies that six central
   7                 characters interact at the facility in the Play. Macmillan further denies
   8                 that each of the laboratory characters in the Play has a corresponding
   9                 counterpart in the Book and Film, or vice versa. Macmillan further denies
  10                 that any of the characters in the Play are described in detail sufficient to be
  11                 protected by copyright. Macmillan denies that the similarities alleged in
  12                 this subparagraph are protectable by copyright. Except as set forth above,
  13                 Macmillan denies each and every remaining allegation in this paragraph.
  14            K. Macmillan denies that the action in the Book or Film takes place in a
  15                 location similar to that of the Play. Macmillan admits that the action in
  16                 the Play takes place in the locations identified in this subparagraph.
  17                 Macmillan admits that some scenes in the Film and Book take place in the
  18                 listed locations, but denies that the action or the locations is depicted in a
  19                 manner similar to that of the Play. Macmillan denies that the similarities
  20                 alleged in this subparagraph are protectable by copyright. Except as set
  21                 forth above, Macmillan denies each and every allegation in this
  22                 subparagraph.
  23            L. Macmillan denies that the main character’s work setting and activity in the
  24                 Book and Film are similar to those of the main character in the Play.
  25                 Macmillan admits the main character in the Play, like the main character
  26                 in the Film and Book, begins her shift in a locker room at the facility
  27                 where she hangs her coat and gathers her equipment. Macmillan denies
  28                 that the depictions are similar, except in generic ways that are common to

                                                     16
       ANSWER TO COMPLAINT
       4817-3501-1015v.5 0086829-000058
Case 2:18-cv-01435-PA-KS Document 100 Filed 08/21/20 Page 17 of 44 Page ID #:1310


   1                 depictions of workplace facilities. Macmillan denies that the similarities
   2                 alleged in this subparagraph are protectable by copyright. Except as set
   3                 forth above, Macmillan denies each and every allegation in this
   4                 subparagraph.
   5            M. Macmillan denies that the co-worker character in the Book and Film is
   6                 similar to the co-worker character in the Play. Macmillan admits that in
   7                 the Play, as in the Film, and Book, the main character has a coworker who
   8                 chats with her. Macmillan denies that this alleged similarity is protectable
   9                 by copyright, and denies that the characters’ depictions are similar.
  10                 Macmillan further denies that any of the characters in the Play are
  11                 described in detail sufficient to be protected by copyright. Except as set
  12                 forth above, Macmillan denies each and every allegation in this
  13                 subparagraph.
  14            N. Macmillan denies that the dialogue and character from the Film described
  15                 in this subparagraph are similar to the cited dialogue and character from
  16                 the Play. Macmillan admits that both Danielle and Zelda mention a
  17                 husband, but denies that the discussion is similar. Macmillan further
  18                 denies that any of the characters in the Play are described in detail
  19                 sufficient to be protected by copyright. Macmillan denies that the
  20                 similarities alleged in this subparagraph are protectable by copyright.
  21                 Except as set forth above, Macmillan denies each and every allegation in
  22                 this subparagraph.
  23            O. Macmillan denies that the janitorial women in the Book and Film are
  24                 treated, or depicted, in a similar manner to the janitorial woman in the
  25                 Play. Macmillan further denies that any of the characters in the Play are
  26                 described in detail sufficient to be protected by copyright. Macmillan
  27                 denies that the similarities alleged in this subparagraph are protectable by
  28

                                                     17
       ANSWER TO COMPLAINT
       4817-3501-1015v.5 0086829-000058
Case 2:18-cv-01435-PA-KS Document 100 Filed 08/21/20 Page 18 of 44 Page ID #:1311


   1                 copyright. Macmillan denies each and every remaining allegation in this
   2                 paragraph.
   3            P. Macmillan denies that the Play’s Moray is similar to the Fleming
   4                 character in the Book and Film. Macmillan denies that the Play depicts
   5                 Moray in the manner alleged, and further responds that the Play offers
   6                 scant detail about Moray’s character or interior life. Macmillan admits
   7                 that Moray keeps a close eye on Helen in the Play, but denies that Fleming
   8                 does so in the Film and Book. Macmillan further denies that any of the
   9                 characters in the Play are described in detail sufficient to be protected by
  10                 copyright. Macmillan denies that the similarities alleged in this
  11                 subparagraph are protectable by copyright. Except as set forth above,
  12                 Macmillan denies each and every allegation in this subparagraph.
  13            Q. Macmillan denies that the Play’s Moray is similar to the Fleming
  14                 character in the Book and Film. Macmillan further denies that any of the
  15                 characters in the Play are described in detail sufficient to be protected by
  16                 copyright. Macmillan denies that the similarities alleged in this
  17                 subparagraph are protectable by copyright. Macmillan denies each and
  18                 every remaining allegation in this paragraph.
  19            R. Macmillan denies that the Elisa character in the Book and Film is similar
  20                 to the Play’s Helen. Macmillan denies that the Play depicts Helen in the
  21                 manner alleged, and further responds that the Play offers scant detail
  22                 about Helen’s character or interior life. Macmillan further denies the
  23                 alleged depiction of Elisa, and denies that she is depicted as similar to
  24                 Helen. Macmillan further denies that any of the characters in the Play are
  25                 described in detail sufficient to be protected by copyright. Macmillan
  26                 denies that the similarities alleged in this subparagraph are protectable by
  27                 copyright. Macmillan denies each and every remaining allegation in this
  28                 paragraph.

                                                     18
       ANSWER TO COMPLAINT
       4817-3501-1015v.5 0086829-000058
Case 2:18-cv-01435-PA-KS Document 100 Filed 08/21/20 Page 19 of 44 Page ID #:1312


   1            S. Macmillan denies that the Elisa character in the Book and Film is similar
   2                 to the Play’s Helen, including as she allegedly is depicted in the NET
   3                 Production. Macmillan further denies that Plaintiff can claim
   4                 infringement based on alleged similarities between either the Book or the
   5                 Film and the NET Production. Macmillan denies that the Play depicts
   6                 Helen in the manner alleged, and responds that the Play offers scant detail
   7                 about Helen’s character or interior life. Macmillan further denies the
   8                 alleged depiction of Elisa, and denies that she is depicted as similar to
   9                 Helen. Macmillan further denies that any of the characters in the Play are
  10                 described in detail sufficient to be protected by copyright. Macmillan
  11                 denies that the similarities alleged in this subparagraph are protectable by
  12                 copyright. Macmillan denies each and every remaining allegation in this
  13                 paragraph.
  14            T. Macmillan denies that the creature in the Book and Film is similar to the
  15                 creature in the Book. Macmillan admits that in the Play a dolphin is kept
  16                 in a tank in the facility. Macmillan admits that an amphibian man is kept
  17                 in a pool filled with water in a laboratory in the Book and Film.
  18                 Macmillan denies that these depictions are similar. Macmillan denies that
  19                 the events alleged in this subparagraph are depicted in a similar manner.
  20                 Macmillan denies that the similarities alleged in this subparagraph are
  21                 protectable by copyright. Macmillan denies each and every remaining
  22                 allegation in this paragraph.
  23            U. Macmillan denies that the Book and Film have similar themes to the Play.
  24                 Macmillan denies that muteness and communication are recurring themes
  25                 in the Play. Macmillan denies that the similarities alleged in this
  26                 subparagraph are protectable by copyright. Macmillan denies each and
  27                 every remaining allegation in this paragraph.
  28

                                                     19
       ANSWER TO COMPLAINT
       4817-3501-1015v.5 0086829-000058
Case 2:18-cv-01435-PA-KS Document 100 Filed 08/21/20 Page 20 of 44 Page ID #:1313


   1            V. Macmillan denies that settings of the Book and Film are similar to the
   2                 setting of the Play. Macmillan admits that the facility in the Play, like the
   3                 laboratory in the Book and Film, has a tank/pool where a creature is
   4                 allowed to swim more freely. Macmillan denies that this kind of alleged
   5                 similarity is protectable by copyright, and denies that the depictions are
   6                 similar. Except as set forth above, Macmillan denies each and every
   7                 allegation in this subparagraph.
   8            W. Macmillan denies that the depictions alleged in this subparagraph are
   9                 similar. Macmillan admits that scientists in the Book and Film, like those
  10                 in the Play, study a nonhuman creature for potential military application.
  11                 Macmillan denies that the activity is depicted in a similar manner.
  12                 Macmillan denies that the similarities alleged in this subparagraph are
  13                 protectable by copyright. Except as set forth above, Macmillan denies
  14                 each and every allegation in this subparagraph.
  15            X. Macmillan denies that the presentation of the scientists’ treatment of the
  16                 nonhuman creatures in the Book and Film is similar to that in the Play.
  17                 Macmillan admits that the creature in the Book and Film, as in the Play, is
  18                 exploited. Macmillan denies that the creature in the Book and Film is
  19                 depicted as “innocent.” Macmillan denies that the activity is depicted in a
  20                 similar manner. Macmillan denies that the similarities alleged in this
  21                 subparagraph are protectable by copyright. Except as set forth above,
  22                 Macmillan denies each and every allegation in this subparagraph.
  23            Y. Macmillan denies that the lead doctor in the Book and Film is similar to
  24                 the lead doctor in the Play. Macmillan admits the characters referred to in
  25                 this subparagraph exist, but denies that they are depicted in a similar
  26                 manner. Macmillan further denies that any of the characters in the Play
  27                 are described in detail sufficient to be protected by copyright. Macmillan
  28                 denies that the similarities alleged in this subparagraph are protectable by

                                                     20
       ANSWER TO COMPLAINT
       4817-3501-1015v.5 0086829-000058
Case 2:18-cv-01435-PA-KS Document 100 Filed 08/21/20 Page 21 of 44 Page ID #:1314


   1                 copyright. Macmillan denies each and every remaining allegation in this
   2                 paragraph.
   3            Z. Macmillan denies that the laboratory in the Book and Film is similar to the
   4                 facility in the Play. Macmillan admits that the laboratories in the Book
   5                 and Film, like the facility in the Play, contain scientific tools and
   6                 implements, of the sort one would expect to find in a laboratory.
   7                 Macmillan denies that the depictions are similar. Macmillan denies that
   8                 the similarities alleged in this subparagraph are protectable by copyright.
   9                 Except as set forth above, Macmillan denies each and every allegation in
  10                 this subparagraph.
  11            AA. Macmillan denies that the plot points referred to in this subparagraph
  12                 are similar. Macmillan admits that electrodes are used to control the
  13                 dolphin in the Play. Macmillan denies that electrodes are used to control
  14                 the amphibian man in the Film and Book. Macmillan denies that the
  15                 allegedly similar equipment and lab work are depicted in a similar
  16                 manner. Macmillan denies that the similarities alleged in this
  17                 subparagraph are protectable by copyright. Macmillan denies each and
  18                 every remaining allegation in this paragraph.
  19            BB. Macmillan denies that the scenes referred to in this subparagraph are
  20                 similar. Macmillan admits that in the Play, Crocus uses electrodes on the
  21                 dolphin to test its emotional response. Macmillan admits that, in the Film
  22                 and Book, Strickland uses a cattle prod on the creature. Macmillan denies
  23                 that these scenes are similar or depicted in a similar manner. Macmillan
  24                 denies that the similarities alleged in this subparagraph are protectable by
  25                 copyright. Except as set forth above, Macmillan denies each and every
  26                 allegation in this subparagraph.
  27            CC. Macmillan denies that the depiction of the creature’s ability to
  28                 communicate in the Book and Film is similar to the depiction in the Play.

                                                     21
       ANSWER TO COMPLAINT
       4817-3501-1015v.5 0086829-000058
Case 2:18-cv-01435-PA-KS Document 100 Filed 08/21/20 Page 22 of 44 Page ID #:1315


   1                 Macmillan denies that the similarities alleged in this subparagraph are
   2                 protectable by copyright. Macmillan denies each and every remaining
   3                 allegation in this paragraph.
   4            DD. Macmillan admits that the word “worshipped” appears in the Play,
   5                 Book and Film. Macmillan denies that the use of the word “worshipped”
   6                 in the Book and Film is similar to its use in the Play. Macmillan denies
   7                 that the similarities alleged in this subparagraph are protectable by
   8                 copyright. Macmillan denies each and every remaining allegation in this
   9                 paragraph.
  10            EE.       Macmillan denies that the motifs described in this subparagraph are
  11                 similar. Macmillan admits that both the laboratory in the Book and Film,
  12                 and the facility in the Play, contain record players and scenes where a
  13                 vintage song is played. Macmillan denies that the scenes are depicted in a
  14                 similar manner. Macmillan admits that Elisa develops a close emotional
  15                 relationship with the amphibian man, denies that Helen develops a close
  16                 emotional relationship with the dolphin, and denies that the relationships
  17                 are at all similar. Macmillan denies that the similarities alleged in this
  18                 subparagraph are protectable by copyright. Except as set forth above,
  19                 Macmillan denies each and every allegation in this subparagraph.
  20            FF.       Macmillan denies that the Play takes place during the 1960s; the Play
  21                 does not identify the time period when it takes place, and lacks detail that
  22                 tie it to a specific time. Macmillan admits that the Film takes place during
  23                 the 1960s, and that the Book takes place in the 1960s and other time
  24                 periods. Macmillan admits that the Play, like the Book and Film, contains
  25                 songs from Hollywood musicals from the 1930s and 1940s, but denies
  26                 that the songs are featured prominently in either work and denies that the
  27                 depictions are similar. Macmillan denies that the similarities alleged in
  28

                                                     22
       ANSWER TO COMPLAINT
       4817-3501-1015v.5 0086829-000058
Case 2:18-cv-01435-PA-KS Document 100 Filed 08/21/20 Page 23 of 44 Page ID #:1316


   1                 this subparagraph are protectable by copyright. Except as set forth above,
   2                 Macmillan denies each and every allegation in this subparagraph.
   3            GG. Macmillan admits that the Play, like the Book and Film, contains songs
   4                 from Hollywood musicals from the 1930s and 1940s, but denies that the
   5                 use of the songs is depicted in a similar manner. Macmillan denies that
   6                 the music is used as a cue to transition between scenes and heighten the
   7                 mood and emotional resonance in the Play. Macmillan admits that the
   8                 music functions this way in the Film and Book. Macmillan denies that the
   9                 similarities alleged in this subparagraph are protectable by copyright.
  10                 Except as set forth above, Macmillan denies each and every allegation in
  11                 this subparagraph.
  12            HH. Macmillan admits that the scenes described in this subparagraph occur
  13                 in the works, but denies that the scenes referenced in this subparagraph are
  14                 similar. Macmillan denies that Helen bonds with the dolphin by
  15                 scrubbing the floor to the rhythm of the music. Macmillan further denies
  16                 that the referenced scene in the Play is similar to scenes in the Film and
  17                 Book where Elisa dances for the amphibian man, which are overtly
  18                 romantic and at times sexual in tone. Macmillan denies that the
  19                 similarities alleged in this subparagraph are protectable by copyright.
  20                 Macmillan denies each and every remaining allegation in this paragraph.
  21            II. Macmillan denies that the scene from the Play referenced in this
  22                 paragraph, in which Helen scrubs the floor to music the scientists have left
  23                 on, is similar to the referenced scene in the Film and Book, where Elisa
  24                 plays music and dances romantically for the creature. Macmillan denies
  25                 that the similarities alleged in this subparagraph are protectable by
  26                 copyright. Macmillan denies each and every remaining allegation in this
  27                 paragraph.
  28

                                                     23
       ANSWER TO COMPLAINT
       4817-3501-1015v.5 0086829-000058
Case 2:18-cv-01435-PA-KS Document 100 Filed 08/21/20 Page 24 of 44 Page ID #:1317


   1            JJ. Macmillan admits that the scenes described in this subparagraph occur in
   2                 the works, but deny that the scene from the Play, in which Helen on a
   3                 whim one time tries to give the dolphin ham from her lunch, is similar to
   4                 the scene in the Film and Book, where Elisa boils eggs specifically
   5                 intending to give them to the amphibian man to gain his trust. Macmillan
   6                 denies that the similarities alleged in this subparagraph are protectable by
   7                 copyright. Macmillan denies each and every remaining allegation in this
   8                 paragraph.
   9            KK. Macmillan denies that the creature in the Book and Film, who
  10                 communicates with sign language, makes similar sounds to the dolphin in
  11                 the Play, which speaks a few words in English through its blowhole.
  12                 Macmillan denies that the similarities alleged in this subparagraph are
  13                 protectable by copyright. Macmillan denies each and every remaining
  14                 allegation in this paragraph.
  15            LL.       Macmillan denies that scenes from the Play in which Helen
  16                 platonically touches the creature is similar to the sexual contact between
  17                 Elisa and the creature depicted in the Book and Film. Macmillan denies
  18                 that the similarities alleged in this subparagraph are protectable by
  19                 copyright. Macmillan denies each and every remaining allegation in this
  20                 paragraph.
  21            MM. Macmillan denies that Helen forms a deep loving bond with the
  22                 creature in the Play. Macmillan admits that Elisa and the creature in the
  23                 Film and Book form a deep loving bond, and denies that the bond is
  24                 similar to any depiction found in the Play. Macmillan denies that the
  25                 similarities alleged in this subparagraph are protectable by copyright.
  26                 Except as set forth above, Macmillan denies each and every allegation in
  27                 this subparagraph.
  28

                                                     24
       ANSWER TO COMPLAINT
       4817-3501-1015v.5 0086829-000058
Case 2:18-cv-01435-PA-KS Document 100 Filed 08/21/20 Page 25 of 44 Page ID #:1318


   1            NN. Macmillan admits that the dialogue quoted in this subparagraph exists
   2                 in the works but denies that it is similar. Macmillan denies that the
   3                 similarities alleged in this subparagraph are protectable by copyright.
   4                 Macmillan denies each and every remaining allegation in this paragraph.
   5            OO. Macmillan denies that the creature in the Play professes his love for
   6                 Helen; Macmillan admits that in the Play, the dolphin says the word
   7                 “love,” but it is spoken to an audience of scientists and is not directed to
   8                 Helen or said as an expression of affection to anyone. Macmillan admits
   9                 that in the Book and Film, Elisa and the amphibian man develop a
  10                 romantic and sexual relationship. Macmillan denies that the relationship
  11                 is similar to any depiction in the Play. Macmillan denies that the
  12                 similarities alleged in this subparagraph are protectable by copyright.
  13                 Except as set forth above, Macmillan denies each and every allegation in
  14                 this subparagraph.
  15            PP.       Macmillan admits both works contain references to cats. Macmillan
  16                 denies that the references to a cat in the Book and Film, in which the
  17                 escaped creature eats one of Giles’ pet cats, is similar to the passing
  18                 mention in the Play that a cat was once decapitated in an experiment.
  19                 Macmillan denies that the similarities alleged in this subparagraph are
  20                 protectable by copyright. Macmillan denies each and every remaining
  21                 allegation in this paragraph.
  22            QQ. Macmillan admits that the word “carnivores” appears in the Play, Book
  23                 and Film. Macmillan denies that the use of the word “carnivores” in the
  24                 Book and Film is similar to its use in the Play. Macmillan denies that the
  25                 similarities alleged in this subparagraph are protectable by copyright.
  26                 Except as set forth above, Macmillan denies each and every allegation in
  27                 this subparagraph.
  28

                                                     25
       ANSWER TO COMPLAINT
       4817-3501-1015v.5 0086829-000058
Case 2:18-cv-01435-PA-KS Document 100 Filed 08/21/20 Page 26 of 44 Page ID #:1319


   1            RR. Macmillan denies that the story elements and references to “fingers”
   2                 described in this subparagraph are similar. Macmillan denies that the
   3                 reference to “fingers” in the Film and Book, in which several of a
   4                 character’s fingers are severed, is similar to the Play’s passing reference to
   5                 a cookie called “lady fingers.” Macmillan denies that the similarities
   6                 alleged in this subparagraph are protectable by copyright. Macmillan
   7                 denies each and every remaining allegation in this paragraph.
   8            SS.       Macmillan denies that the story elements referenced in this
   9                 subparagraph are similar. Macmillan admits that in both the Play, and the
  10                 Book/Film, the main character learns that a creature will be killed.
  11                 Macmillan denies that these events are depicted in a similar way.
  12                 Macmillan denies that the similarities alleged in this subparagraph are
  13                 protectable by copyright. Except as set forth above, Macmillan denies
  14                 each and every allegation in this subparagraph.
  15            TT.       Macmillan denies that the term “vivisection” or “vivisect” is a unique
  16                 scientific term. Macmillan further denies that the terms are used in a
  17                 similar manner in the works, and denies that the use of those terms is an
  18                 element subject to copyright protection or demonstrates that the works at
  19                 issue are similar. Macmillan denies that the similarities alleged in this
  20                 subparagraph are protectable by copyright. Macmillan denies each and
  21                 every remaining allegation in this paragraph.
  22            UU. Macmillan denies that the story elements referenced in this
  23                 subparagraph are substantially similar. Macmillan admits that in both the
  24                 Play, and the Book and Film, a character communicates the idea that
  25                 vivisection will provide critical scientific knowledge. Macmillan denies
  26                 that these events are depicted in a similar way. Macmillan denies that the
  27                 similarities alleged in this subparagraph are protectable by copyright.
  28

                                                     26
       ANSWER TO COMPLAINT
       4817-3501-1015v.5 0086829-000058
Case 2:18-cv-01435-PA-KS Document 100 Filed 08/21/20 Page 27 of 44 Page ID #:1320


   1                 Except as set forth above, Macmillan denies each and every allegation in
   2                 this subparagraph.
   3            VV. Macmillan denies that the pacing of the Film, which unfolds over
   4                 many years, or the Book, which covers a period of decades, is similar to
   5                 that of the Play, which takes place, at most, over a few days or a week.
   6                 Macmillan further denies that the works share a common “ticking clock”
   7                 literary device. Macmillan denies that the similarities alleged in this
   8                 subparagraph are protectable by copyright. Macmillan denies each and
   9                 every remaining allegation in this paragraph.
  10            WW. Macmillan denies that the scenes and dialogue referred to in this
  11                 subparagraph are similar. Macmillan admits the quoted language and
  12                 events described in this subparagraph appear in the works. Macmillan
  13                 denies that the language is similar and denies that the depictions are
  14                 similar or depicted in a similar manner. Macmillan denies that the
  15                 similarities alleged in this subparagraph are protectable by copyright.
  16                 Macmillan denies each and every remaining allegation in this paragraph.
  17            XX. Macmillan denies that the scenes referred to in this subparagraph are
  18                 similar. Macmillan admits the events described in this subparagraph
  19                 appear in the works. Macmillan denies that the events are similar or
  20                 depicted in a similar manner. Macmillan denies that the similarities
  21                 alleged in this subparagraph are protectable by copyright.
  22                 Macmillan denies each and every remaining allegation in this paragraph.
  23            YY. Macmillan denies that the scenes referred to in this subparagraph are
  24                 similar. Macmillan admits the events described in this subparagraph
  25                 appear in the works. Macmillan denies that the events are similar or
  26                 depicted in a similar manner. Macmillan denies that the similarities
  27                 alleged in this subparagraph are protectable by copyright.
  28                 Macmillan denies each and every remaining allegation in this paragraph.

                                                     27
       ANSWER TO COMPLAINT
       4817-3501-1015v.5 0086829-000058
Case 2:18-cv-01435-PA-KS Document 100 Filed 08/21/20 Page 28 of 44 Page ID #:1321


   1            ZZ.       Macmillan denies that the scenes and dialogue referred to in this
   2                 subparagraph are similar. Macmillan admits that the lead character in the
   3                 Play begins an attempt to free a dolphin that is unsuccessful, and that the
   4                 lead character in the Film and Book successfully frees the creature.
   5                 Macmillan denies that this plot line, or the phrase “to the sea,” is
   6                 protectable by copyright. Macmillan further denies that the scenes are
   7                 depicted in a similar manner. Except as set forth above, Macmillan denies
   8                 each and every allegation in this subparagraph.
   9            AAA. Macmillan denies that the plot points referred to in this subparagraph
  10                 are similar. Macmillan admits that in the Book and Film, Elisa uses a
  11                 laundry cart to free the creature. Macmillan denies that in the Play, Helen
  12                 plans to hide the dolphin. Macmillan denies that the similarities alleged in
  13                 this subparagraph are protectable by copyright. Except as set forth above,
  14                 Macmillan denies each and every allegation in this subparagraph.
  15            BBB. Macmillan denies that the scenes referred to in this subparagraph are
  16                 similar. Macmillan admits that the scenes described in this subparagraph
  17                 are depicted in the works, but denies that they are depicted in a similar
  18                 manner. Macmillan denies that the similarities alleged in this
  19                 subparagraph are protectable by copyright. Except as set forth above,
  20                 Macmillan denies each and every allegation in this subparagraph.
  21            CCC. Macmillan denies that the scenes referred to in this subparagraph are
  22                 similar. Macmillan admits that the Book and Film, like the Play, depict a
  23                 hypodermic syringe at some point. Macmillan denies that the depictions
  24                 are similar. Macmillan denies that the similarities alleged in this
  25                 subparagraph are protectable by copyright. Except as set forth above,
  26                 Macmillan denies each and every allegation in this subparagraph.
  27            DDD. Macmillan denies that the scenes referred to in this subparagraph are
  28                 similar. Macmillan denies that Helen, in the Play, tenderly embraces the

                                                     28
       ANSWER TO COMPLAINT
       4817-3501-1015v.5 0086829-000058
Case 2:18-cv-01435-PA-KS Document 100 Filed 08/21/20 Page 29 of 44 Page ID #:1322


   1                 dolphin as she attempts to lift it out of the tank. Macmillan admits that
   2                 Elisa, in the Book and Film, embraces the creature, but denies the
   3                 depiction is similar to any depiction in the Play. Macmillan admits that
   4                 the Play, Film and Book each at some point depict a curtain, but denies
   5                 that the depiction is similar. Macmillan denies that the similarities alleged
   6                 in this subparagraph are protectable by copyright. Except as set forth
   7                 above, Macmillan denies each and every allegation in this subparagraph.
   8            EEE. Macmillan denies that the characters and character traits described in
   9                 this subparagraph are similar and denies that the allegations accurately
  10                 describe the characters or their actions. Macmillan denies that the dolphin
  11                 in the Play “recognized” Helen, or that the Play described Helen as having
  12                 been transformed. Macmillan denies that Elisa is portrayed as shy and
  13                 compliant at the beginning of the Film and Book. Macmillan further
  14                 denies that any of the characters in the Play are described in detail
  15                 sufficient to be protected by copyright. Macmillan denies that the
  16                 similarities alleged in this subparagraph are protectable by copyright.
  17                 Except as set forth above, Macmillan denies each and every allegation in
  18                 this subparagraph.
  19            FFF. Macmillan denies that the scenes described in this subparagraph are
  20                 similar, and denies that the subparagraph accurately describes these
  21                 scenes. Macmillan admits the Play contains one sequence that appears to
  22                 be a product of Helen’s imagination. Macmillan admits that the Book and
  23                 Film depict multiple underwater fantasy sequences. Macmillan denies
  24                 that these depictions are similar. Macmillan denies that the similarities
  25                 alleged in this subparagraph are protectable by copyright. Except as set
  26                 forth above, Macmillan denies each and every allegation in this
  27                 subparagraph.
  28

                                                     29
       ANSWER TO COMPLAINT
       4817-3501-1015v.5 0086829-000058
Case 2:18-cv-01435-PA-KS Document 100 Filed 08/21/20 Page 30 of 44 Page ID #:1323


   1            GGG. Macmillan denies that the “dramatic arc” of the works described in this
   2                 subparagraph is similar, and denies that the subparagraph accurately
   3                 describes the works’ respective dramatic arcs. Macmillan further denies
   4                 that the relationship between the characters described in this subparagraph
   5                 is similar, and denies that the subparagraph accurately describes the
   6                 relationships depicted in the works. Macmillan admits that Helen is told
   7                 not to interact with the dolphin, and denies that music or food serves to
   8                 bond Helen and the dolphin. Macmillan denies that Helen tenderly
   9                 touches the dolphin, playfully glances at it, saves its life, or experiences
  10                 love with the dolphin. Macmillan admits that Elisa’s relationship with the
  11                 amphibian man becomes progressively more intimate, that music and food
  12                 serve to bond them, that Elisa tenderly touches the creature, that she and
  13                 the amphibian man fall in love, and that the amphibian man’s life is saved.
  14                 Macmillan denies that the depictions above are similar. Macmillan denies
  15                 that the similarities alleged in this subparagraph are protectable by
  16                 copyright. Except as set forth above, Macmillan denies each and every
  17                 allegation in this subparagraph.
  18            HHH. Macmillan denies that the characters’ transformations described in this
  19                 subparagraph are similar, and denies that the subparagraph accurately
  20                 describes the transformations depicted in the works. Macmillan denies
  21                 that Helen forms a relationship with the dolphin or transforms in the
  22                 manner alleged. Macmillan admits that Elisa and the creature appear to
  23                 transform as a result of the relationship, but denies that the allegation
  24                 accurately describes the transformation. Macmillan denies that the
  25                 similarities alleged in this subparagraph are protectable by copyright.
  26                 Except as set forth above, Macmillan denies each and every allegation in
  27                 this subparagraph.
  28

                                                     30
       ANSWER TO COMPLAINT
       4817-3501-1015v.5 0086829-000058
Case 2:18-cv-01435-PA-KS Document 100 Filed 08/21/20 Page 31 of 44 Page ID #:1324


   1            III.Macmillan denies that this subparagraph accurately describes the
   2                  “message,” theme or ending of the Play or the Book and Film. Macmillan
   3                  denies that the message, theme and ending of the Book and Film are
   4                  similar to those of the Play. Macmillan denies that the similarities alleged
   5                  in this subparagraph are protectable by copyright. Except as set forth
   6                  above, Macmillan denies each and every allegation in this subparagraph.
   7            44.       Answering Paragraph 44, Macmillan responds that this paragraph does
   8 not contain any allegations regarding the Book, and refers instead only to the Film.
   9 To the extent a response from Macmillan is required, Macmillan denies that either
  10 the Film or the Book incorporates any unusual elements from the Play. Macmillan
  11 further denies that the allegation accurately describes the contents of the Play, the
  12 Film or the Book. Macmillan further denies that the Play exerted any influence
  13 over the Film or Book, and denies that the Film and Book are derivative of the Play.
  14 Macmillan is without knowledge or information sufficient to form a belief as to the
  15 truth of the remaining allegations in this paragraph, and on that basis denies each
  16 and every remaining allegation in this paragraph.
  17            45.       Answering Paragraph 45, Macmillan responds that this paragraph does
  18 not contain any allegations regarding the Book, and refers instead only to the Film.
  19 To the extent a response from Macmillan is required, Macmillan denies that either
  20 the Film or the Book incorporates protectable elements from the NET Production of
  21 the Play, and denies that Plaintiff can claim infringement based on alleged
  22 similarities between either the Film or the Book and the NET Production.
  23 Macmillan admits that the lead character in the NET Production and the Film both
  24 wear green coats, and that both works contain sequences where a lead character
  25 dances with a mop. Macmillan denies that these elements are depicted in a similar
  26 manner, and denies that these elements are protected by copyright or that their use
  27 in the Film or Book constitutes infringement. Macmillan further responds that this
  28 paragraph consists of argument and legal conclusions for which no response is

                                                     31
       ANSWER TO COMPLAINT
       4817-3501-1015v.5 0086829-000058
Case 2:18-cv-01435-PA-KS Document 100 Filed 08/21/20 Page 32 of 44 Page ID #:1325


   1 required. To the extent a response to these allegations is required, Macmillan
   2 denies that the Film and Book contain protectable elements of the NET Production
   3 of the Play, and further denies that inclusion of such content would “evidence that
   4 one or more Defendants… had seen the NET Production.” Macmillan is without
   5 knowledge or information sufficient to form a belief as to the truth of the remaining
   6 allegations in this paragraph, and on that basis denies each and every remaining
   7 allegation in this paragraph.
   8            46.       Answering Paragraph 46, Macmillan responds that this paragraph does
   9 not contain any allegations regarding the Book, and refers instead only to the Film.
  10 To the extent a response from Macmillan is required, Macmillan responds that it is
  11 without knowledge or information sufficient to form a belief as to the truth of the
  12 allegations in this paragraph and on that basis denies, generally and specifically,
  13 each and every such allegation.
  14            47.       Answering Paragraph 47, Macmillan responds that this paragraph does
  15 not contain any allegations regarding the Book, and refers instead only to the Film.
  16 To the extent a response from Macmillan is required, Macmillan denies that the
  17 creature from the Book and Film exhibits behavioral similarities to the dolphin in
  18 the Play. Macmillan admits the creature in the Book and Film is intelligent and
  19 communicates with Elisa. Macmillan denies that it is a “short walk” from the
  20 dolphin to the very different creature depicted in the Book and Film, denies that the
  21 allegations in this paragraph accurately describe the dolphin in the play, and denies
  22 that the creature in the Book and Film, which is a mythical river-god, is similar to
  23 the dolphin depicted in the Play. Macmillan is without knowledge or information
  24 sufficient to form a belief as to the truth of the remaining allegations in this
  25 paragraph, and on that basis denies each and every remaining allegation in this
  26 paragraph.
  27            48.       Answering Paragraph 48, Macmillan responds that this paragraph does
  28 not contain any allegations regarding the Book, and refers instead only to the Film.

                                                    32
       ANSWER TO COMPLAINT
       4817-3501-1015v.5 0086829-000058
Case 2:18-cv-01435-PA-KS Document 100 Filed 08/21/20 Page 33 of 44 Page ID #:1326


   1 To the extent a response from Macmillan is required, Macmillan denies that the use
   2 of a curtain for its typical purpose, to conceal what is behind it, is subject to
   3 copyright protection. Macmillan further denies that a claim of infringement can be
   4 based on elements of a draft of a work that are not used in the final version.
   5 Macmillan further denies that the allegations in this paragraph accurately describe
   6 any content of the Book. Macmillan is without knowledge or information sufficient
   7 to form a belief as to the truth of the remaining allegations in this paragraph, and on
   8 that basis denies each and every remaining allegation in this paragraph.
   9            49.       Answering Paragraph 49, Macmillan denies that the Book and Film are
  10 derivative of the Play and denies that the Book and Film infringed any copyright in
  11 the Play. Macmillan admits it has published and distributed the Book. Macmillan
  12 denies that the Book copied or exploited the Play and denies that it authorized
  13 others to copy or exploit the Play or any copyright owned by Plaintiff. Macmillan
  14 is without knowledge or information sufficient to form a belief as to the truth of the
  15 remaining allegations in this paragraph, and on that basis denies each and every
  16 remaining allegation in this paragraph.
  17            50.       Answering Paragraph 50, Macmillan responds that this paragraph
  18 consists of argument and legal conclusions for which no response is required. To
  19 the extent a response is required, Macmillan denies each and every allegation in this
  20 paragraph.
  21            51.       Answering Paragraph 51, Macmillan responds that this paragraph does
  22 not contain any allegations regarding the Book, and refers instead only to the Film.
  23 To the extent a response from Macmillan is required, Macmillan admits that the
  24 Film received critical praise and was nominated for numerous awards. Macmillan
  25 is without knowledge or information sufficient to form a belief as to the truth of the
  26 remaining allegations in this paragraph, and on that basis denies each and every
  27 remaining allegation in this paragraph.
  28

                                                    33
       ANSWER TO COMPLAINT
       4817-3501-1015v.5 0086829-000058
Case 2:18-cv-01435-PA-KS Document 100 Filed 08/21/20 Page 34 of 44 Page ID #:1327


   1            52.       Answering Paragraph 52, Macmillan responds that this paragraph does
   2 not contain any allegations regarding the Book, and refers instead only to the Film.
   3 To the extent a response from Macmillan is required, Macmillan responds that it is
   4 without knowledge or information sufficient to form a belief as to the truth of the
   5 allegations contained in this paragraph, and on that basis denies each and every
   6 remaining allegation in this paragraph.
   7            53.       Answering Paragraph 53, Macmillan responds that this paragraph does
   8 not contain any allegations regarding the Book, and refers instead only to the Film.
   9 To the extent a response from Macmillan is required, Macmillan denies that the
  10 Film and Book are an adaptation of the Play or contain material that is substantially
  11 similar to protectable elements of the Play, and denies that social media posts or
  12 online forums are evidence of substantial similarity. Macmillan is without
  13 knowledge or information sufficient to form a belief as to the truth of the remaining
  14 allegations contained in this paragraph, including, specifically and without
  15 limitation, the accuracy of Plaintiff’s reproduction of purported social posts and
  16 online forums, and on that basis denies each and every remaining allegation in this
  17 paragraph.
  18            54.       Answering Paragraph 54, Macmillan responds that this paragraph does
  19 not contain any allegations regarding the Book, and refers instead only to the Film.
  20 To the extent a response from Macmillan is required, Macmillan denies that the
  21 popularity of the Film or Book is attributable to story, elements, characters or
  22 themes authored by Zindel. Macmillan further denies that the Book and Film
  23 “exploited” the Play, are derived from the Play, or infringed any copyright in the
  24 Play. Macmillan further denies that it obtained any income, gains, profits, or
  25 reputational advantages as a result of any wrongful conduct. Macmillan is without
  26 knowledge or information sufficient to form a belief as to the truth of the remaining
  27 allegations in this paragraph, and on that basis denies each and every remaining
  28 allegation in this paragraph.

                                                    34
       ANSWER TO COMPLAINT
       4817-3501-1015v.5 0086829-000058
Case 2:18-cv-01435-PA-KS Document 100 Filed 08/21/20 Page 35 of 44 Page ID #:1328


   1                                      FIRST CLAIM FOR RELIEF
   2            55.       Answering Paragraph 55, Macmillan incorporates its responses to the
   3 allegations contained in the preceding paragraphs as if fully set forth here.
   4            56.       Answering Paragraph 56, Macmillan responds that this paragraph
   5 consists of argument and legal conclusion for which no response is required. To the
   6 extent a response is required, Macmillan denies each and every allegation in this
   7 paragraph.
   8            57.       Answering Paragraph 57, Macmillan responds that this paragraph
   9 consists of argument and legal conclusion for which no response is required. To the
  10 extent a response is required, Macmillan is without knowledge or information
  11 sufficient to form a belief as to the truth of the allegations in this paragraph, and on
  12 that basis, denies each and every allegation in this paragraph.
  13            58.       Answering Paragraph 58, Macmillan admits that the Complaint
  14 contains a document attached as Exhibit B that purports to be an application filed
  15 with the Copyright Office on February 16, 2018 for a renewal registration in a
  16 version of the Play. Macmillan is without knowledge or information sufficient to
  17 form a belief as to the authenticity of Exhibit B or the accuracy of statements
  18 contained in it, and on that basis denies the allegations. Macmillan admits that the
  19 Complaint contains a document attached as Exhibit C that purports to be a
  20 copyright registration for the 1969 version of the Play. Macmillan is without
  21 knowledge or information sufficient to form a belief as to the authenticity of Exhibit
  22 C or the accuracy of the statements contained in it, and on that basis denies the
  23 allegations. Macmillan is without knowledge or information sufficient to form a
  24 belief as to the truth of any allegations concerning Plaintiff’s status as trustee, and
  25 on that basis denies the allegations. Except as otherwise admitted or denied,
  26 Macmillan denies each and every remaining allegation in this paragraph.
  27            59.       Answering Paragraph 59, Macmillan responds that this paragraph does
  28 not contain any allegations regarding the Book, and refers instead only to the Film.

                                                    35
       ANSWER TO COMPLAINT
       4817-3501-1015v.5 0086829-000058
Case 2:18-cv-01435-PA-KS Document 100 Filed 08/21/20 Page 36 of 44 Page ID #:1329


   1 Macmillan further responds that this paragraph consists of argument and legal
   2 conclusion for which no response is required. To the extent a response from
   3 Macmillan is required, Macmillan denies each and every allegation in this
   4 paragraph.
   5            60.       Answering Paragraph 60, Macmillan responds that this paragraph
   6 consists of argument and legal conclusion for which no response is required. To the
   7 extent a response is required, Macmillan denies each and every allegation in this
   8 paragraph.
   9            61.       Answering Paragraph 61, Macmillan responds that this paragraph
  10 consists of argument and legal conclusion for which no response is required. To the
  11 extent a response is required, Macmillan denies each and every allegation in this
  12 paragraph.
  13            62.       Answering Paragraph 62, Macmillan responds that this paragraph
  14 consists of argument and legal conclusion for which no response is required. To the
  15 extent a response is required, Macmillan denies each and every allegation in this
  16 paragraph and denies that Plaintiff is entitled to any injunctive relief.
  17            63.       Answering Paragraph 63, Macmillan responds that this paragraph
  18 consists of argument and legal conclusion for which no response is required. To the
  19 extent a response is required, Macmillan denies each and every allegation in this
  20 paragraph and denies that Plaintiff is entitled to any injunctive relief.
  21            64.       Answering Paragraph 64, Macmillan responds that this paragraph
  22 consists of argument and legal conclusion for which no response is required. To the
  23 extent a response is required, Macmillan denies each and every allegation in this
  24 paragraph, including, specifically and without limitation, the allegation that Plaintiff
  25 suffered any compensable damage as a result of Macmillan’s conduct.
  26            65.       Answering Paragraph 65, Macmillan responds that this paragraph
  27 consists of argument and legal conclusion for which no response is required. To the
  28

                                                    36
       ANSWER TO COMPLAINT
       4817-3501-1015v.5 0086829-000058
Case 2:18-cv-01435-PA-KS Document 100 Filed 08/21/20 Page 37 of 44 Page ID #:1330


   1 extent a response is required, Macmillan denies each and every allegation in this
   2 paragraph and denies that Plaintiff is entitled to attorneys’ fees and full costs.
   3                                      SECOND CLAIM FOR RELIEF
   4            66.       Answering Paragraph 66, Macmillan incorporates its responses to the
   5 allegations contained in the preceding paragraphs as if fully set forth here.
   6            67.       Answering Paragraph 67, Macmillan responds that this paragraph
   7 consists of argument and legal conclusion for which no response is required. To the
   8 extent a response is required, Macmillan denies each and every allegation in this
   9 paragraph, including, specifically and without limitation, that it knew or had reason
  10 to know of any other parties’ allegedly infringing conduct.
  11            68.       Answering Paragraph 68, Macmillan responds that this paragraph
  12 consists of argument and legal conclusion for which no response is required. To the
  13 extent a response is required, Macmillan denies each and every allegation in this
  14 paragraph.
  15            69.       Answering Paragraph 69, Macmillan responds that this paragraph
  16 consists of argument and legal conclusion for which no response is required. To the
  17 extent a response is required, Macmillan denies each and every allegation in this
  18 paragraph and denies that Plaintiff is entitled to any injunctive relief.
  19            70.       Answering Paragraph 70, Macmillan responds that this paragraph
  20 consists of argument and legal conclusion for which no response is required. To the
  21 extent a response is required, Macmillan denies each and every allegation in this
  22 paragraph and denies that Plaintiff is entitled to any injunctive relief.
  23            71.       Answering Paragraph 71, Macmillan responds that this paragraph
  24 consists of argument and legal conclusion for which no response is required. To the
  25 extent a response is required, Macmillan denies each and every allegation in this
  26 paragraph, including, specifically and without limitation, the allegation that Plaintiff
  27 suffered any compensable damage as a result of Macmillan’s conduct.
  28

                                                    37
       ANSWER TO COMPLAINT
       4817-3501-1015v.5 0086829-000058
Case 2:18-cv-01435-PA-KS Document 100 Filed 08/21/20 Page 38 of 44 Page ID #:1331


   1            72.       Answering Paragraph 72, Macmillan responds that this paragraph
   2 consists of argument and legal conclusion for which no response is required. To the
   3 extent a response is required, Macmillan denies each and every allegation in this
   4 paragraph and denies that Plaintiff is entitled to attorneys’ fees and full costs.
   5                                      THIRD CLAIM FOR RELIEF
   6            73.       Answering Paragraph 73, Macmillan incorporates its responses to the
   7 allegations contained in the preceding paragraphs as if fully set forth here.
   8            74.       Answering Paragraph 74, Macmillan responds that this paragraph
   9 consists of argument and legal conclusion for which no response is required. To the
  10 extent a response is required, Macmillan denies each and every allegation in this
  11 paragraph, including, specifically and without limitation, that it infringed any
  12 copyright owned by Plaintiff and that it supervised anyone else’s allegedly
  13 infringing conduct.
  14            75.       Answering Paragraph 75, Macmillan responds that this paragraph
  15 consists of argument and legal conclusions for which no response is required. To
  16 the extent a response is required, Macmillan denies each and every allegation in this
  17 paragraph, including, specifically and without limitation, that it possessed a direct
  18 financial interest in the infringing conduct of another party.
  19            76.       Answering Paragraph 76, Macmillan responds that this paragraph
  20 consists of argument and legal conclusion for which no response is required. To the
  21 extent a response is required, Macmillan denies each and every allegation in this
  22 paragraph.
  23            77.       Answering Paragraph 77, Macmillan responds that this paragraph
  24 consists of argument and legal conclusion for which no response is required. To the
  25 extent a response is required, Macmillan denies each and every allegation in this
  26 paragraph and denies that Plaintiff is entitled to any injunctive relief.
  27            78.       Answering Paragraph 78, Macmillan responds that this paragraph
  28 consists of argument and legal conclusion for which no response is required. To the

                                                    38
       ANSWER TO COMPLAINT
       4817-3501-1015v.5 0086829-000058
Case 2:18-cv-01435-PA-KS Document 100 Filed 08/21/20 Page 39 of 44 Page ID #:1332


   1 extent a response is required, Macmillan denies each and every allegation in this
   2 paragraph and denies that Plaintiff is entitled to any injunctive relief.
   3            79.       Answering Paragraph 79, Macmillan responds that this paragraph
   4 consists of argument and legal conclusion for which no response is required. To the
   5 extent a response is required, Macmillan denies each and every allegation in this
   6 paragraph, including, specifically and without limitation, the allegation that Plaintiff
   7 suffered any compensable damage as a result of Macmillan’s conduct.
   8            80.       Answering Paragraph 80, Macmillan responds that this paragraph
   9 consists of argument and legal conclusion for which no response is required. To the
  10 extent a response is required, Macmillan denies each and every allegation in this
  11 paragraph and denies that Plaintiff is entitled to attorneys’ fees and full costs.
  12                                       PRAYER FOR RELIEF
  13            Macmillan denies that Plaintiff is entitled to any relief, including without
  14 limitation the remedies identified in Paragraphs 1-18 of their Prayer for Relief.
  15                            SEPARATE AND ADDITIONAL DEFENSES
  16            Macmillan alleges the following separate and additional defenses. By
  17 alleging these separate and additional defenses, Macmillan is not in any way
  18 agreeing or conceding that it bears the burden of proof or persuasion on any of these
  19 issues. Macmillan reserves the right to supplement, amend, or modify these
  20 separate and additional defenses, as appropriate, based on information obtained
  21 during the course of this litigation.
  22                       FIRST SEPARATE AND ADDITIONAL DEFENSE
  23            1.        The Complaint, and each of its claims for relief, fails to state a claim
  24 against Macmillan upon which relief can be granted.
  25
  26
  27
  28

                                                       39
       ANSWER TO COMPLAINT
       4817-3501-1015v.5 0086829-000058
Case 2:18-cv-01435-PA-KS Document 100 Filed 08/21/20 Page 40 of 44 Page ID #:1333


   1                     SECOND SEPARATE AND ADDITIONAL DEFENSE
   2            2.        Plaintiff’s claims are barred, in whole or in part, to the extent any
   3 copyright registration asserted by Plaintiff for the Play is invalid, unenforceable, or
   4 does not cover the Play that is the subject of Plaintiff’s claims.
   5                       THIRD SEPARATE AND ADDITIONAL DEFENSE
   6            3.        Plaintiff’s claims are barred to the extent Plaintiff does not own the
   7 copyright in the Play and thus lacks standing to sue.
   8                     FOURTH SEPARATE AND ADDITIONAL DEFENSE
   9            4.        Plaintiff’s claims are barred, in whole or in part, because the elements
  10 of the Book3 that Plaintiff allege were copied are not protectable.
  11                       FIFTH SEPARATE AND ADDITIONAL DEFENSE
  12            5.        Plaintiff’s claims are barred, in whole or in part, because the elements
  13 of the Book that Plaintiff allege were copied are scenes á faire that flow naturally
  14 from unprotectable ideas.
  15                       SIXTH SEPARATE AND ADDITIONAL DEFENSE
  16            6.        Plaintiff’s claims are barred, in whole or in part, because the elements
  17 of the Book that Plaintiff allege were copied are not substantially similar to any
  18 elements of the Play.
  19                         SEVENTH SEPARATE AND ADDITIONAL DEFENSE
  20            7.        Plaintiff’s claims are barred, in whole or in part, because if Macmillan
  21 used any material from the Play, which Macmillan denies, that material is in the
  22 public domain, and therefore is not subject to copyright protection.
  23
  24
  25
  26     3
         Macmillan did not create or distribute the Film, and is not responsible for its
  27 contents. The affirmative defenses set forth here, however, are equally applicable
     to the Film, and to the extent Plaintiff attempts to assert any liability against
  28 Macmillan based on the Film, its affirmative defenses are asserted with respect to
     the Film as well.
                                                 40
       ANSWER TO COMPLAINT
       4817-3501-1015v.5 0086829-000058
Case 2:18-cv-01435-PA-KS Document 100 Filed 08/21/20 Page 41 of 44 Page ID #:1334


   1                          EIGHTH SEPARATE AND ADDITIONAL DEFENSE
   2            8.        Plaintiff’s claims are barred, in whole or in part, to the extent they are
   3 based on works other than a work in which Plaintiff owns the copyright.
   4                       NINTH SEPARATE AND ADDITIONAL DEFENSE
   5            9.        Plaintiff’s claims are barred, in whole or in part, because the Book was
   6 created independently, without the use of the Play.
   7                      TENTH SEPARATE AND ADDITIONAL DEFENSE
   8            10.        Without in any way admitting that any of Defendants’ conduct was
   9 unlawful or wrongful or that Plaintiff was in any way damaged by any conduct
  10 attributed to Defendants, or any of them, Plaintiff is barred from recovery because
  11 Macmillan acquired the right to publish the Book in good faith, for value, and
  12 without knowledge or notice of any adverse interest of any other person or entity.
  13                   ELEVENTH SEPARATE AND ADDITIONAL DEFENSE
  14            11.       Plaintiff’s claims are barred, in whole or in part, because he cannot
  15 prove that he has suffered any compensable damage as a result of any wrongful
  16 conduct attributable to Macmillan.
  17                    TWELFTH SEPARATE AND ADDITIONAL DEFENSE
  18            12.       Plaintiff’s claims are barred, in whole or in part, because Macmillan’s
  19 conduct was reasonable, legally justified, in good faith, and/or privileged and
  20 cannot give rise to any liability on its part.
  21                 THIRTEENTH SEPARATE AND ADDITIONAL DEFENSE
  22            13.       Plaintiff’s claims are barred, in whole or in part, because Macmillan
  23 has not acted with the requisite degree of knowledge, intent or fault.
  24                 FOURTEENTH SEPARATE AND ADDITIONAL DEFENSE
  25            14.       Plaintiff’s claims are barred, in whole or in part, by the doctrine of
  26 unclean hands.
  27
  28

                                                       41
       ANSWER TO COMPLAINT
       4817-3501-1015v.5 0086829-000058
Case 2:18-cv-01435-PA-KS Document 100 Filed 08/21/20 Page 42 of 44 Page ID #:1335


   1                  FIFTEENTH SEPARATE AND ADDITIONAL DEFENSE
   2            15.       Plaintiff’s claims are barred, in whole or in part, by the doctrine of
   3 waiver.
   4                  SIXTEENTH SEPARATE AND ADDITIONAL DEFENSE
   5            16.       Plaintiff’s claims are barred, in whole or in part, by the doctrine of
   6 estoppel, res judicata, ratification and acquiescence.
   7               SEVENTEENTH SEPARATE AND ADDITIONAL DEFENSE
   8            17.       Plaintiff’s claims are barred, in whole or in part, by the doctrine of
   9 laches.
  10                EIGHTEENTH SEPARATE AND ADDITIONAL DEFENSE
  11            18.       Plaintiff’s claims are barred, in whole or in part, by the doctrine of
  12 mistake.
  13                NINETEENTH SEPARATE AND ADDITIONAL DEFENSE
  14            19.       Plaintiff’s claims are barred, in whole or in part, because he failed to
  15 take reasonable steps to mitigate his damages, if any, and his recovery must be
  16 barred or diminished accordingly.
  17                  TWENTIETH SEPARATE AND ADDITIONAL DEFENSE
  18            20.       Plaintiff’s claims are barred, in whole or in part, by the applicable
  19 statute of limitations set forth at 17 U.S.C. § 507(b).
  20               TWENTY-FIRST SEPARATE AND ADDITIONAL DEFENSE
  21            21.       To the extent that any loss, injury or damage occurred as Plaintiff
  22 alleged, which Macmillan denies, such loss, injury or damage was proximately
  23 caused and contributed to by persons other than Macmillan. Such other causation
  24 was an intervening and superseding cause of the purported loss, injury or damage of
  25 which Plaintiff complains.
  26            TWENTY-SECOND SEPARATE AND ADDITIONAL DEFENSE
  27            22.       Plaintiff’s claims are barred, in whole or in part, because his damages,
  28 if any, are vague, uncertain, imaginary, and speculative.

                                                       42
       ANSWER TO COMPLAINT
       4817-3501-1015v.5 0086829-000058
Case 2:18-cv-01435-PA-KS Document 100 Filed 08/21/20 Page 43 of 44 Page ID #:1336


   1              TWENTY-THIRD SEPARATE AND ADDITIONAL DEFENSE
   2            23.       Plaintiff’s claims are barred, in whole or in part, because any award of
   3 damages would unjustly enrich Plaintiff.
   4            TWENTY-FOURTH SEPARATE AND ADDITIONAL DEFENSE
   5            24.       Plaintiff’s copyright infringement claim is barred, in whole or in part,
   6 by the doctrine of fair use under 17 U.S.C. § 107.
   7              TWENTY-FIFTH SEPARATE AND ADDITIONAL DEFENSE
   8            25.       To the extent that any unauthorized use of any protectable copyrighted
   9 material allegedly has occurred, which Macmillan denies, Plaintiff’s claims and/or
  10 requests for relief are barred, in whole or in part, because such infringement was not
  11 willful.
  12              TWENTY-SIXTH SEPARATE AND ADDITIONAL DEFENSE
  13            26.       To the extent that any unauthorized use of any protectable copyrighted
  14 material allegedly has occurred, which Macmillan denies, Plaintiff’s claims are
  15 barred, in whole or in part, because such infringements were innocent and non-
  16 willful.
  17           TWENTY-SEVENTH SEPARATE AND ADDITIONAL DEFENSE
  18            27.       Plaintiff’s request for injunctive relief is barred, in whole or in part,
  19 because Plaintiff has not suffered and will not suffer any irreparable harm or
  20 damage if an injunction does not issue.
  21            TWENTY-EIGHTH SEPARATE AND ADDITIONAL DEFENSE
  22            28.       Plaintiff’s request for injunctive relief is barred, in whole or in part,
  23 because he cannot demonstrate that he has no adequate remedy at law.
  24              TWENTY-NINTH SEPARATE AND ADDITIONAL DEFENSE
  25            29.       With respect to the injunctive relief sought by Plaintiff, such relief is
  26 barred because the injunction sought would harm third parties and would not be in
  27 the public interest.
  28

                                                       43
       ANSWER TO COMPLAINT
       4817-3501-1015v.5 0086829-000058
Case 2:18-cv-01435-PA-KS Document 100 Filed 08/21/20 Page 44 of 44 Page ID #:1337


   1                  THIRTIETH SEPARATE AND ADDITIONAL DEFENSE
   2            30.       With respect to the injunctive relief sought by Plaintiff, such relief is
   3 barred because it is overbroad.
   4                 THIRTY-FIRST SEPARATE AND ADDITIONAL DEFENSE
   5            31.       If Plaintiff is entitled to any relief, which Macmillan denies, Plaintiff is
   6 not entitled to attorneys’ fees or statutory damages to the extent the copyright in the
   7 allegedly infringed work was not timely registered as required to obtain these
   8 remedies under 17 U.S.C. § 412.
   9             THIRTY-SECOND SEPARATE AND ADDITIONAL DEFENSE
  10            32.       Macmillan has insufficient knowledge or information upon which to
  11 form a belief as to whether it may have additional, as yet unstated, separate defenses
  12 available to it. Macmillan reserves the right to assert additional separate defenses in
  13 the event discovery indicates that such defenses would be appropriate.
  14                                MACMILLAN’S PRAYER FOR RELIEF
  15            THEREFORE, Macmillan prays for judgment as follows:
  16            1.        That Plaintiff takes nothing by this action;
  17            2.        That judgment be entered in favor of Macmillan and against Plaintiff;
  18            3.        That Macmillan recover its costs and attorneys’ fees; and
  19            4.        For such relief as the Court deems just and proper.
  20
  21 DATED: August 21, 2020                            DAVIS WRIGHT TREMAINE LLP
                                                       KELLI L. SAGER
  22                                                   ERIC M. STAHL
                                                       SARAH BURNS
  23
  24                                                   By: /s/Kelli L. Sager
                                                                       Kelli L. Sager
  25
                                                            Attorneys for Defendant
  26                                                        MACMILLAN PUBLISHING GROUP,
                                                            LLC (incorrectly named as MacMillan
  27                                                        Publishers, Ltd.)
  28

                                                       44
       ANSWER TO COMPLAINT
       4817-3501-1015v.5 0086829-000058
